Citation Nr: 1741883	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the appellant may be recognized as a substitute claimant. 

2. Entitlement to service connection for a bilateral hearing loss disability, for accrued benefits purposes.

3. Entitlement to service connection for tinnitus, for accrued benefits purposes. 

4. Entitlement to service connection for a lung disorder due to asbestos exposure, to include asbestosis, for accrued benefits purposes.

5. Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1945 and October 1945 to January 1950.  The Veteran died in March 2008.  The appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO sent the appellant the rating decision in June 2009.

At the time of his death, the Veteran had a pending claim for service connection for asbestosis, which he contended was due to his in-service asbestos exposure.  The RO adjudicated the claim based strictly on asbestosis.  However, VA does not require that a claimant file claims for every diagnosed condition, but will construe claims liberally to encompass any diagnosis resulting from the particular in-service event or injury.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the Board has recharacterized the asbestosis claim to include service connection for a lung disorder due to asbestos exposure.   
The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

      
FINDINGS OF FACT

1. The appellant is not entitled to be substituted as the claimant because the Veteran died before October 10, 2008.  

2. A hearing loss disability did not manifest in-service or within one year after the Veteran's separation from service; and a hearing loss disability is not otherwise shown to be related to his service.

3. Tinnitus did not manifest in-service or within one year after the Veteran's separation from service; and any evidence of tinnitus is not otherwise shown to be related to his service.

4. A lung disorder due to asbestos exposure, to include asbestosis, did not manifest in-service; and no diagnosed lung disorder is shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1. The criteria for the appellant to be substituted as the claimant have not been met.  38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  

2. The criteria for service connection for a bilateral hearing loss disability, on an accrued benefits basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.1000 (2016).

3. The criteria for service connection for tinnitus, on an accrued benefits basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2016).

4. The criteria for service connection for a lung disorder due to asbestos exposure, to include asbestosis, on an accrued benefits basis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA has met its duty to notify regarding the accrued benefits claims.  The Veteran and the appellant were provided pre-adjudication notice by letters dated September 2007 and March 2009, respectively. 

Relevant to the duty to assist, as will be explained below, the appellant does not qualify to substitute for the Veteran.  Therefore, the claims seeking service connection for bilateral hearing loss, tinnitus, and a lung disorder will be adjudicated as claims for accrued benefits.  An accrued benefits claim is decided based on the evidence in the file on the date of the claimant's death.  This includes evidence in VA's possession on or before the date of the claimant's death, even if such evidence was not physically located in the VA claims folder, such as VA treatment records that were in the constructive custody of VA.  38 C.F.R. § 3.1000(d)(4) (defining evidence in the file at date of death); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's service treatment records and private treatment records have been obtained and considered.  VA examinations were not provided for the accrued benefits claims before the Veteran's death.  As the claims are being addressed on accrued benefits bases without substitution, further development to obtain posthumous opinions cannot be completed.  38 C.F.R. § 3.1000.

Regarding VA records, it appears that December 2007 VA audiometry test results may be outstanding.  Although such results are constructively of record for the accrued benefits claim, the Board finds the appellant is not prejudiced by the Board not remanding to obtain these records.  As will be explained below, the Board is assuming for purposes of this decision that the Veteran had bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the outcome of the matter seeking service connection for bilateral hearing loss turns on the question of whether the Veteran's current bilateral hearing loss is related to his service, and audiometry results would not be relevant to this determination.  Therefore, the Board finds the delay involved with remanding to obtain these audiometry results would not result in benefitting the appellant; hence, she is not prejudiced by the Board not further seeking to obtain these records.  All other VA treatment records have been associated with the Veteran's claims file.

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


II. Substitution

The matter of whether the appellant is eligible to substitute as the Veteran is a threshold matter that needs to be addressed prior to deciding the accrued benefits claims, as the evidence considered in an accrued benefits claim where substitution has been found is more expansive than in an accrued benefits claim where there is not a valid substitute.  38 C.F.R. §§ 3.1000, 3.1010.

The requirements for a proper substitution are: (1) the original claimant died on or after October 10, 2008; (2) a request to substitute is submitted by a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a); (3) a request to substitute is filed with the AOJ no later than one year after the claimant's death; and (4) the request to substitute is submitted in writing.  38 C.F.R. § 3.1010.  

The Veteran died in March 2008, before the mandatory October 10, 2008 date; consequently, the appellant is not entitled to be substituted in the Veteran's place.  The Board recognizes that in June 2017, VA sent the appellant a letter informing her that she met the basic eligibility requirements for substitution and allowed her to substitute as the claimant.  However, as a matter of law the appellant is not entitled to be substituted as the claimant because the Veteran died before October 10, 2008.  Thus, the June 2017 VA substitution decision was in error and is not enforceable as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the appellant is not a valid substitute and the claim seeking eligibility to substitute is denied.  Hence, as described above, the appellant cannot submit evidence in the claims seeking accrued benefits and no further development can be completed in the claims.  Thus, the evidence considered will be limited to the evidence in the file and constructively of record at the date of death.  



III. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

In some cases, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss 

The Board concludes that the criteria for service connection for a hearing loss disability have not been met.  

Regarding whether the Veteran has bilateral hearing loss, in October 2007, the Veteran was treated at the VA Medical Center in Houston, Texas, for eye issues.  The accompanying note states, "Wife reports gradual hearing loss/tinnitus."  In December 2007, a VA audiologist saw the Veteran and the Veteran reported a gradual decrease in hearing bilaterally.  The audiologist diagnosed the Veteran with moderately severe to profound sensorineural loss in the right ear and moderate to severe sensorineural loss in the left ear.  Similarly, in January 2008, a VA audiologist saw the Veteran and the Veteran reported a gradual decrease in hearing.  
As noted above, it appears that audiometry was completed during the December 2007 audiology consult; however, the results of such audiometry are not of record and there are no other audiometry test results of record.  Therefore, VA cannot conclusively determine whether the Veteran had bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  However, to afford the appellant every possible benefit of the doubt, since the December 2007 VA treatment record indicates the Veteran had moderately severe to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear, the Board will assume for purposes of further analysis that the Veteran's bilateral hearing loss met VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.

Regarding whether there was an in-service event, service personnel records reflect the Veteran's military occupational specialties included Fireman and Boilerman.  The Veteran's service personnel records show that the duties of these positions included operating, repairing and maintaining boilers, pumps (both turbine and reciprocating), forced draft blowers, air compressors and all other auxiliary machinery.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing reflects that the MOS of boiler technician has a high probability of noise exposure.  M21-1MR, III.iv.4.B.4.e.  Based on the Veteran's personnel records, the Board finds that the Veteran was exposed to acoustic trauma during his active service.

Thus, the question remaining is whether the Veteran's bilateral hearing loss was related to his service, including noise exposure therein.  Here, there is no evidence the Veteran incurred bilateral hearing loss to a compensable level within one year of his service or that he had a continuity of symptomatology of bilateral hearing loss since service.  Here, the first indication the Veteran had hearing loss was when his spouse reported a gradual hearing loss during October 2007 VA treatment, about 57 years after his discharge from service.  Prior to his death, the Veteran did not report continuously experiencing decreased hearing since his service.  Therefore, service connection for bilateral hearing loss on a presumptive basis or as based on continuity of symptomatology is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence of in-service incurrence of hearing loss in either ear as a consequence of his in-service noise exposure.  The service treatment records were unremarkable for any audiological treatment or diagnosis, and otherwise essentially showed normal hearing during service.  For instance, the January 1950 separation examination found "normal" clinical evaluation of his ears with whispered voice test results of 15/15.  Audiometry testing was not completed during the Veteran's service.

There is no competent evidence linking the Veteran's bilateral hearing loss to noise exposure during service.  The record does not contain any competent opinion addressing the matter.  As explained above, since the appellant is not an eligible substitute, the Board cannot complete any further development to obtain an opinion regarding whether the Veteran's in-service noise exposure caused his bilateral hearing loss.  As such, a preponderance of the evidence is against the claim seeking service connection for bilateral hearing loss and the claim is denied.

B.  Tinnitus

Regarding tinnitus, because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran's August 2007 Claim for Compensation (VA Form 21-526) lists tinnitus as a claim, but does not identify when it began.  Additionally, the Veteran did not provide any statements, written or oral, that indicate he suffered from the symptoms of tinnitus, such as ringing or buzzing in the ears, in-service.  Moreover, the Veteran did not provide evidence that he experienced tinnitus symptoms after service.  See id. (stating that a claimant is competent to identify the symptoms of tinnitus, such as ringing in the ears).  The Board discounts the October 2007 VA medical note that documents that the appellant reported tinnitus.  While tinnitus is "subjective," it is the Veteran, and not a person associated with the Veteran, who must claim to experience it and describe the associated symptoms.  See id. (stating that a claimant is competent to identify the symptoms of tinnitus, such as ringing in the ears).  Thus, the Board concludes the preponderance of the evidence is against a finding that the Veteran had tinnitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board need not continue with the analysis.  However, in order to afford the appellant every benefit of the doubt, the Board notes that even if a disability of tinnitus were found, a preponderance of the evidence is against a finding that such tinnitus was related to noise exposure during the Veteran's service.

As with the claim for bilateral hearing loss, the first indication the Veteran had hearing loss was in October 2007, about 57 years after his discharge from service.  Prior to his death, the Veteran did not report continuously experiencing tinnitus or ringing in the ears since his service.  Thus, service connection for tinnitus on a presumptive basis or as based on continuity of symptomatology would not be warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is also no competent evidence linking tinnitus to noise exposure during service.  The record does not contain any competent opinion addressing the matter.  As noted, the Veteran did not provide lay evidence regarding the onset of tinnitus during his lifetime.  As such, a preponderance of the evidence is against the claim seeking service connection for tinnitus and the claim is denied.
C.  Lung Disorder

A June 1991 operative report from the Methodist Hospital reflects the Veteran underwent a left posterolateral thoracotomy and lung decortication as a result of left pleural effusion.

An October 2000 letter from Dr. R.E.S. notes that the Veteran had a history of asbestos exposure in 1944.  The physician noted that the Veteran had left lobar pneumonia in 1991 complicated by a loculated pleural effusion.  The physician noted the Veteran had a thirty pack-year history of cigarette smoking and that he quit smoking in 1970.  He noted that a chest X-ray taken in October 2000 revealed scarring at the left lung base.

February 2007 private chest X-ray results note underlying interstitial changes in the lungs and small pleural effusions noted bilaterally.  

An August 2007 VA treatment record notes the Veteran reported having a pleural plaque thought to be due to asbestos status-post pleural stripping.  An October 2007 VA treatment record notes the Veteran has a history of asbestos exposure.

A December 2007 statement from the Veteran notes that he underwent lung surgery in 1991 and that it was "asbestosis at this time."

The Veteran filed his claim of service connection for a lung disorder in August 2007.  The evidence described above indicates the Veteran may have had a lung disability during the pendency of his claim as it reflects that he underwent lung surgery in 1991 and the February 2007 chest X-ray results indicate he continued to have pleural effusion.

Regarding an in-service event, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

In the instant case, the Veteran stated that he worked in the boiler rooms of various ships where he was exposed to asbestos.  See October 2007 Correspondence.  Military personnel records corroborate the Veteran's account.  For example, a letter dated December 1949 from the U.S.S. Blue's Engineering Officer states that the Veteran performed duties of a Fireman and Boiler Man.  The Manual provides a table to determine the probability of asbestos exposure by MOS.  A review of the Manual shows that a MOS of Boilermaker indicates exposure to asbestos is highly probable.  See IV.ii.1.I.3.c.  Therefore, the Board finds the Veteran's statements regarding working as Boilermaker to be credible, as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  Consequently, the Board concludes that the Veteran was exposed to asbestos while in-service and that there was an in-service event. 

However, the evidence of record on the date of the Veteran's death did not show that he had a lung disorder that was related to his in-service asbestos exposure.  Although the record indicates the Veteran reported during VA treatment that he had a history of a pleural plaque thought to be due to asbestos status-post pleural stripping, these notations are only the Veteran's history recorded by the treating provider.  The VA treating providers did not provide an opinion that the Veteran's pleural plaques were likely due to his asbestos exposure or otherwise indicate an opinion on that matter.  Similarly, although the October 2000 letter from Dr. R.E.S. notes the Veteran's history of asbestos exposure, the physician did not opine that the Veteran's lung surgery or pleural effusion resulted from such exposure.  Dr. R.E.S. also noted that the Veteran had a thirty pack per year history of smoking, which he stopped in 1970.  
As such, there is no competent opinion linking the Veteran's in-service exposure to asbestos to his post-service lung surgery and pleural effusions.  Although in a December 2007 statement, the Veteran indicated that he had asbestosis in 1991, the underlying medical evidence from that time period does not reflect a diagnosis of asbestosis.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the claimed lung disorder at issue in this case and whether it is related to asbestos exposure falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places no weight of probative value on the Veteran's statements in this regard.

The Board recognizes that a radiographic reading completed subsequent to the Veteran's death in January 2009 by Dr. D.P. indicates that findings were consistent with a diagnosis of asbestosis.  However, as this reading was completed subsequent to the Veteran's death, it was not a part of the claims file on the date of his death.  Therefore, the Board cannot consider it in conjunction with the accrued benefits claim.

In summary, the Board finds that a preponderance of the evidence is against the claim seeking service connection for a lung disorder.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to substitution as claimant due to the death of the Veteran is denied.

Service connection for a bilateral hearing loss disability, for accrued benefits purposes, is denied. 
Service connection for tinnitus, for accrued benefits purposes, is denied.  

Service connection for a lung disorder due to asbestos exposure, to include asbestosis, for accrued benefits purposes, is denied. 


REMAND

The appellant asserts that the Veteran was exposed to asbestos during service and that his death was the result of this exposure.        

As noted above, the record reflects the Veteran's MOS had a high probability of asbestos exposure.  

Additionally, subsequent to his death in January 2009, Dr. D.P. indicated that radiographs revealed "[p]arenchymal changes and [left] pleural plaquing and [right] diffuse pleural thickening (or effusion) consistent with the radiographic diagnosis of asbestosis."

In January 2013, a VA clinician offered a negative opinion regarding a relationship between the Veteran's death and his exposure to asbestos.  Although the clinician provided a summary of the evidence considered, he did not provide a rationale for the opinion.  Additionally, the discussion of the evidence considered does not indicate that the clinician reviewed the January 2009 radiograph reading by Dr. D.P.  Therefore, the Board concludes that this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 


Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, to include a copy of this remand, to the January 2013 clinician for an addendum opinion as to the nature and etiology of the Veteran's death.  If the clinician who provided the January 2013 opinion is unavailable, another appropriate medical professional should render the opinion.  The clinician is asked to furnish an opinion with respect to the following question: 

Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's in-service asbestos exposure was a principal or contributory cause of his death?  The clinician should note that asbestos exposure has been conceded.  The clinician should also consider and comment upon the January 2009 radiograph reading from Dr. D.P.

Pursuant to governing law and regulations, in-service exposure to asbestos will be considered the principal (or primary) cause of death when such exposure, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  The in-service exposure to asbestos will be considered a contributory cause of death where it contributed substantially or materially, it combined to cause death, or it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.
The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


